Mr. Oh. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt concurred.
* This was an action to recover certain premises in [193] the City of San Francisco, known as the Broadway Wharf and the rights appurtenant thereto, purchased by the respondent at Sheriff’s sale, upon an execution against the City of San Francisco,
At the time of the rendition of the judgment, Broadway street had not been extended beyond the line of Front street by any act of the municipal authorities.
It will be observed, also, that Broadway street, or that portion of it which is embraced in this controversy, was laid out on land belonging to the State by virtue of her sover*194eignty, and which was not conveyed to the city until the Ac* of March 26th, 1851, which confirmed to the City of San Francisco certain beach and water property, marked on an official map of said city, referred to in said Act, on which map Broadway was laid down as a public street; and that the front line of the city was extended beyond Front street, the former termination of Broadway.
Previous to the rendition of judgment, as well as the passage of the Act referred to, the Sinking Fund Commissioners had entered into a contract with certain individuals, to construct a wharf upon Broadway street, giving to such company the right to collect wharfage and dockage for a term of years, upon the payment of a certain percentage of the proceeds, etc., which contract, was confirmed by the Legislature on the 1st of May, 1851.
Let us first inquire by what authority this contract was confirmed by the Legislature. The premises or land upon which the wharf was situated or to be constructed, within the water line of the city, had passed from the State, by the Act of 26th March, 1851, and the Legislature had no authority to interfere with its disposition,-
The contract of the Sinking Fund Commissioners was a nullity. The city had no right in the premises, except that acquired by virtue of the Act of March 26th, and any previous, or even subsequent attempt, to convert a public easement to private use, or to defeat the right of way over a public street of the city, was beyond the power of the corporation.
[194] *It is contended that there was no dedication of the space between Front street and the water line of the city to public uses; and this whole argument is based upon the fact, that on the official map of the city, by which the legislative grant of beach and water lots was made, said street was not carried out to the front line of the city, while California and other parallel streets were. To my mind this raised no such presumption. Where a city is laid out with streets running to the water, such streets should be held to continue on to the high water, if the city front is afterwards filled in, or the space enlarged, by accretion or *195otherwise. Any other doctrine would he destructive of the interests of commercial communities.
It is said that no lots were sold by the city on the north side of said street, and, therefore, that property owners have no right to complain. It may be a sufficient answer to this to remark, that lots have been sold on both sides of the street, above the water, and that the purchasers were, doubtless, induced to buy, in consequence of the facility of ingress and egress to the front of the city.
In view of the importance of this principle, as well as its consequences, I can come to no other conclusion, than that all the public streets of the City of San Francisco, running into the water, as laid down on the official map of the city, were, by operation of the Act of March, 26th, extended and carried to the front line of the city, and as such, are subject to the free enjoyment of the public.
Again, let us inquire what the respondent purchased at the sale: “All the right, title and interest of the city to Broadway "Wharf,” is the language of the Sheriff’s deed. If, by this, the respondent seeks to recover the land itself, he is met by the objection that it was a public street, and not subject to sale on execution; besides which, neither the levy nor deed would sustain such a claim. If it be the superstructure which is claimed, and which may properly be denominated a wharf, then the answer is, the city has no interest in it beyond the reversion, and the per cent which the Wharf Company have agreed to pay, which is a portion of the revenues of the city, and cannot*be [195] seized and sold on execution, or otherwise diverted from the purpose to which it may have been appropriated.
For these reasons, we are of opinion that the judgment of the Court below is erroneous, and should be reversed.